 1

 2
                                                                                 JS-6
 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
     STEPHEN KEYS,                                 )   Case No.: 19-cv-00439-JFW-JEM
11                                                 )
                      Plaintiff,                   )
12                                                 )   JUDGMENT
             vs.                                   )
13                                                 )
     AMERICAN AIRLINES, INC.,                      )
14   SKYWEST AIRLINES, INC., and                   )
     DOES 1-10,                                    )
15                                                 )
                      Defendants.                  )
16                                                 )
                                                   )
17                                                 )
18           The Court, having GRANTED the Defendants’ American Airlines, Inc. and
19   SkyWest Airlines, Inc.’s Motion for Summary Judgment as to Plaintiff Stephen
20   Keys’ first cause of action for negligence, and second cause of action for negligent
21   infliction of Emotional Distress, and having DISMISSED without prejudice
22   plaintiff’s third cause of action for public disclosure of private facts, and fourth
23   cause of action for intentional infliction of emotional distress,
24           IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND
25   DECREED, that judgment is entered in this action as follows:
26           1.       Plaintiff Stephen Keys shall recover nothing from Defendants
27   American Airlines, Inc. and SkyWest Airlines, Inc.;
28           2.       Defendants American Airlines, Inc. and SkyWest Airlines, Inc. shall

     [PROPOSED] JUDGMENT
     CASE NO.: 19-CV-00439-JFW-JEM
 1   have judgment in their favor on Plaintiff Stephen Keys’ entire action; and
 2           3.       Defendants American Airlines, Inc. and SkyWest Airlines, Inc. shall
 3   recover from Plaintiff Stephen Keys its costs of suit in the sum of $____________.
 4

 5           IT IS SO ORDERED.
 6

 7   DATED: October 10, 2019                     ____________________________
 8                                                  Hon. John F. Walter
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] JUDGMENT
     CASE NO.: 19-CV-00439-JFW-JEM
                                                -2-
